Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Election/Restrictions
Applicant’s election of Species K: Figs. 24-25 in the reply filed on 10 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant did not indicate which claims are directed to the elected species, as per a full and complete response to the species election requirement. Claims 5 & 8 have been withdrawn from prosecution as being directed to non-elected species: claim 5 indicates two latches engaging the head of the pin, not shown in the elected embodiment; and claim 8 is directed to Fig. 9.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied (“The present invention is directed to…”). This phrase should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4, 6, 7, 9-12, 14-15, & 17-18 are objected to because of the following informalities:  
claim 1, line 5, the phrase “a pin, with a head and an insertion end, that is insertable” should be amended as such: --a pin, with a head and an insertion end, the pin is insertable--;
	each preamble of claims 2-7, 9-12, 14-15, & 17-18 refers to “A device of claim…” - this is inconsistent with U.S. practice and should be amended to --The device of claim--. 
claim 7, line 1, the phrase “wherein there is a latch zone” should be amended to state: --further comprising a latch zone--.
claim 7 is missing a period at the end.
claim 9, line 1, the phrase “wherein during pin insertion” should be followed by a comma (e.g. --wherein during pin insertion,--).
in the device--, or similar phrase.
claim 13, line 6, please remove “that is”.
This is an exemplary list of grammatical issues, and a thorough review of the consistency and clarity of the claim language should be conducted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-12, & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, the use of the phrase “wherein a chew is insertable into the cavity such that a borehole is on the axis;” renders the claim vague and indefinite since it is unclear which component houses the borehole. In light of the specification, the chew must house the borehole, and the claim should be amended in a similar manner to: --wherein a chew is insertable into the cavity such that a borehole within the chew is on the axis;-- or that of claim 13, lines 4-5.
For Claim 10, the use of the phrase “wherein the cavity is accessible by the chew from either side of the body” renders the claim vague and indefinite since it is unclear how a chew 
For Claim 12, the phrase “further comprising additional boreholes in the chew” is unclear; since claim 1 merely establishes a functional relationship with a chew, it is not clear what structural limitation(s) to the claimed device are required to satisfy claim 12.
For Claim 16, in lines 2 & 3, the claim limitations to “a chew” and “a borehole” are unclear, since line 1 establishes both aspects. Are these intended to be new aspects? 
For Claim 17, the use of the phrase “may select” renders the claim vague and indefinite since it does not positively require any structural aspects (as it is optional). Further, if this claim were rephrased, it may cause an issue by not further limiting the claim. Perhaps the claim should be rewritten to establish --two passageways…-- and then in lines 5-8 note that the insertion end --passes through one of the two passageways, through the borehole, and ends in the other of the two passageways--.
The term “comfortably” in claim 18 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended to replace this language with similar language to claim 4, for instance.
Claims 2-4, 6-7, 9, & 11 are rejected as dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20040134446), in view of Yang (CN 104705208).
For Claim 1, Keller discloses a device for securing a chew (title, disclosure), comprising: 
a body with a gap (each portion 4 surrounds the gap where 2 extends); 
a first and second passageway in the body on an axis (formed by the opening into which 14 is inserted, Fig. 2); 
wherein a chew (6) is insertable into the cavity such that a borehole is on the axis (the outer surface 6 is hollow, providing a hole therethrough, Figs. 2 & 3; note that the claimed chew is not required by the functional claim limitation); 
a pin (axle 32), with a head and an insertion end (either 10 of axle 32), that is insertable along the axis through the borehole with the head in the first passageway; and 
a latch (14) in the first passageway that is moveable between an engagement position that restricts removal of the pin (Figs. 1 & 3), and a release position proximate to the head (Fig. 2).
Keller is silent to the body having a cavity.
Yang, like prior art above, teaches a pet toy (title, disclosure) further comprising a body forming a cavity (Fig. 1, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the outer body of Keller (elements 4) into 
For Claim 2, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein the head is removeable from the first passageway when the latch is moved into the release position (element 10, on the right side, is removable from its respective opening when the latch 14 is pressed together).
For Claim 3, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein the engaged pin cannot be removed from the first passageway until the latch is moved from the engagement position to the release position, while simultaneously force is applied to the insertion end (the user would remove the axle 32 from one end of the device by holding the other end, thus applying force, and pressing 14 together on the first passageway end).
For Claim 4, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein the engaged pin cannot be removed with a force on the insertion end until the latch in the first passageway is moved from the engagement position to the release position (in normal operation, the latch 14 holds the axle 32 in place).
Keller is silent to the pin being engaged at a force less than 800 grams force.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the latch 14 of the above-modified reference sufficiently rigid to withstand up to 800 grams of force, in order to protect a certain sized animal from being able to remove the pin, thus causing a choking hazard to itself, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

For Claim 7, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein there is a latch fold zone in the first passageway that receives the latch when the latch is moved into the release position (when 14 is first released, it is housed within the opening through cap 30).
For Claim 9, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein during pin insertion the head is automatically engaged by the latch in the first passageway [0022].
For Claim 10, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein the cavity is accessible by the chew from either side of the body (depending on which direction the animal approaches from, the chew 6 is accessible from at least two directions).
For Claim 11, the above-modified reference teaches a device of claim 1 and Keller further discloses wherein the head is recessed within the first passageway, and the insertion end is recessed within the second passageway (Fig. 1, each respective end of the device).

Claims 1-4, 6-7, & 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliano (US 6076486) in view of Wolfe et al. (US 20060213454), hereinafter referred to as “Wolfe.”
For Claims 1 & 13, Oliano discloses a device for an animal chew (title, disclosure, embodiment of Figs. 2A-2C) comprising: 

a first and second passageway in the body on an axis (each opening into which 32 is inserted, Fig. 2B); 
a chew (2, 7) with a borehole (6), wherein the chew is insertable into the cavity with the borehole on the axis (as in Fig. 1); 
a pin (32) that is insertable along the axis such that the pin insertion end passes through the first passageway, through the borehole, and ends in the second passageway, and the head is next to the first passageway (Fig. 2B).
Oliano is silent to the head in the first passageway, and a latch in the first passageway is reversibly moveable between an engagement position with the head, and a bypass position with the head.
Wolfe, like prior art above, teaches a pet toy (title, disclosure), further comprising a head (300c) of a pin (202) in a first passageway (formed in the sidewall between 116 & 110), and a latch (116) in the first passageway reversibly moveable between an engagement position with the head (Fig. 4b), and a bypass position with the head (note that the material of the container is “deformable yet durable, tear resistant plastic-like and/or rubber-like material,” [0023], thus the lip 116 will flex).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first passageway extending through the vertical wall of Oliano with a latch lip forming a pocket in the sidewall as taught by Wolfe in order to better retain the pin, and prevent the animal from dislodging the pin or chew, causing a choking hazard with either loose part.

For Claim 3, the above-modified reference teaches a device of claim 1 and the above-modified reference further renders obvious wherein the engaged pin cannot be removed from the first passageway until the latch is moved from the engagement position to the release position, while simultaneously force is applied to the insertion end (given a rigid head of the pin, per Oliano, the modified lip 116 must be moved from the modified pocket in the sidewall in order to dislodge the pin from the modified device; this series of movements would require the user to provide counter force to the other end of the pin, in normal operation).
For Claim 4, the above-modified reference teaches a device of claim 1 and the above-modified reference further renders obvious wherein the engaged pin cannot be removed with a force on the insertion end until the latch in the first passageway is moved from the engagement position to the release position (given a rigid head of the pin, per Oliano, the modified lip 116 must be moved from the modified pocket in the sidewall in order to dislodge the pin from the modified device; this series of movements would require the user to provide counter force to the other end of the pin, in normal operation).
The above-modified reference is silent to the pin being engaged at a force less than 800 grams force.

For Claim 6, the above-modified reference teaches a device of claim 1 and Oliano further discloses wherein the first passageway and the second passageway are functionally identical (both passageways allow for the pin to pass through, thus functioning in the same manner).
For Claim 7, the above-modified reference teaches a device of claim 1.
The above-modified reference is silent to wherein there is a latch fold zone in the first passageway that receives the latch when the latch is moved into the release position.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide at least a small gap within the first passageway pocket of the above-modified reference to allow for the lip to flex and to prevent a seal from forming that would prevent the removal of the pin, since it was known in the art that sufficiently durable and rigid materials (Wolfe, [0023]) when wetted by an animal’s saliva, can cause a vacuum to form; such a gap would allow for the device to function as intended.
 For Claim 9, the above-modified reference teaches a device of claim 1 and the above-modified reference further teaches wherein during pin insertion the head is automatically engaged by the latch in the first passageway (once the rigid head of the above-modified reference passes the lip, the lip would spring into place automatically, meeting the claim).

For Claim 11, the above-modified reference teaches a device of claim 1 and the above-modified reference further teaches wherein the head is recessed within the first passageway (as modified above, the head is within the pocket of the first passageway)
The above-modified reference is silent to the insertion end is recessed within the second passageway.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to duplicate the sidewall pocket of the above-modified reference to the second passageway such that either end of the pin of the above-modified reference is recessed, better serving to protect the user and animal from any sharp edges or accidental dislodging, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For Claim 12, the above-modified reference teaches a device of claim 1.
The above-modified reference is silent to further comprising additional boreholes in the chew such that the chew is variably positionable to the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide multiple holes through the chew shaft 7 of the above-modified reference, such that the chew is variably positionable within the device, in order for the user to be more aware when the chew is dwindling, and thus the animal may need more 
For Claim 14, the above-modified reference teaches a device of claim 13 and the above-modified reference further renders obvious wherein the engaged pin cannot be removed from the first passageway until the latch is moved from the engagement position to the release position, while simultaneously force is applied to the insertion end (given a rigid head of the pin, per Oliano, the modified lip 116 must be moved from the modified pocket in the sidewall in order to dislodge the pin from the modified device; this series of movements would require the user to provide counter force to the other end of the pin, in normal operation).
For Claim 15, the above-modified reference teaches a device of claim 13 and Oliano further discloses wherein the first passageway and the second passageway are functionally identical (both passageways allow for the pin to pass through, thus functioning in the same manner).
For Claim 16, Oliano discloses a method for a user to secure a chew with a borehole (Figs. 2A-2C) comprising: 
inserting a chew (2, 7) into a cavity that is surrounded by a body; 
aligning a borehole (6) with an axis that passes though a first passageway and second passageway in the body (represented by 32, Figs. 2A & 2B); 
inserting a pin (32) along the axis such that the insertion end passes through the first passageway, through the borehole, and ends in the second passageway, and the head is held near the first passageway (Fig. 2B).
Oliano is silent to the head is engaged by a moveable latch in the first passageway.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first passageway extending through the vertical extending wall of Oliano with a latch lip forming a pocket in the sidewall as taught by Wolfe in order to better retain the pin, and prevent the animal from dislodging the pin or chew, causing a choking hazard with either loose part.
For Claim 17, the above-modified reference teaches a device of claim 16, and as best understood by the Examiner, Oliano further discloses wherein the user may select either passageway as the first passageway (the passageways are interchangeable on either side of the device, meaning that the pin 32 could be inserted from left to right or right to left, Fig. 2B).
For Claim 18, the above-modified reference teaches a device of claim 16 and the above-modified reference renders obvious wherein the user cannot comfortably remove the pin until they move the latch from an engagement position with the head to a release position proximate to the head while simultaneously applying force to the insertion end (due to the pocket in the sidewall, the user must move the lip 116 to access the head of the pin 32, as modified above).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is directed to the disclosures of US 20130118417, US 20160106068, GB 2532578, & DE 202005019975, as very similar to that of the instant invention.
Fig. 6 of US 20090095231 & the disclosure of US 5894815 for the pin connection.
Fig. 4 of US 20050045115, US 20180070560, & US 9961880 for the recessed opening, and connection technique. 
US 20160113243, US 20200154676, US 20140345532, US 20160255813, US 20180035644, US 20090078214, US 4825812, US 8087387, & US 5277147 for similarities to the disclosed structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643